Order reversed upon the law, with ten dollars costs and disbursements, and motion to set aside verdict and for a new trial granted, with costs to abide the event. We think the conduct of the juror in viewing the scene of the accident and conversing with one of the witnesses, during the progress of the trial, cannot be ignored as being harmless and without influence upon the verdict of the jury. (Johnson v. Riter-Conley Manufacturing Co., 149 App. Div. 543; Adams Laundry Machinery Co. v. Prunier, 74 Misc. Rep. 529; Luquer v. Bunnell, 170 N. Y. Supp. 665; Sparks v. Wakeley, 7 Wkly. Dig. 80.) Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.